694




            OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                                 AUSTIN
GROVER SELLERS
*TTOnWLVOCNcn*L



Honorable   Cullon   B, Vanoo
county   Attornr~
Jaokaon Oouatr
Edna, Taxa
Dear Slrr




                                                 trmwl in 118~ of a pald-
                                                 8 pollay,     both amount8
                                                   lunedlatr    pqment to
                                                 iilrd    rrprr88ntatlrr  of

                                          t 9, 194.4, you rmquert thr
                                          olloul,iog que8tlon8 and the

                                            oplnlonfromrourdo artment
                                            loa 18r tit1010 392% or th0
                                            able to the tollowing rltya-

                       a Temporary Mm.linirtrator     18 appointed
                        00118Oting and I’8081ViLQ3 mOWJ dU8 the
                        and bonu8 a8 a Morohant Marln8         eald
     money at th8 tl=e applioatlon    ror Temporary Mmln~8tratlon
     UaB mad8 bring On drposit    in thr Unit8d Stat88   Dlstrlot
     Court Southern Dietriot,    n8r Tork, and bring rubjeet to
     inmediate paynmnt to the quallrled    18gal r8prermtatlrs      0r
     the d8OOa88d.                               ~.’
                                                                                                         695


yonblo        Qullon 1).Vanoo, pa60 2




            ‘Bhr qaortloa or whothor tho oeamia&~ rt &O &lf
       Ot On8 pOr OOEt 18 pt%pOr&p kMn0    b tk80 dtUUth8
       18 kPutOrh1   48 h?  I@ rtiOOt
       oi the OOWtyrod&o.lnaamoh
       lBwaa00 8Jip~te h-82         it pX’OpU4 mblo,                                       lt    would
       lOOr u6to thhrbonoilt Ot.tfiO Obmwr
                  l.    . l
                              ”



                                                      1 0~ Or    M 8-h d r    Or    On0   p 8r   08Et
                                                      0r   woh    rz8ou$or,        ~drilli8t~~tO?
                                                      lolon 1, Art1010 3926 fr A. c. 8
                                                      trued la oomwtlua dth t&o word;’
                                                 w -04          in A?tlokor 3689 and )@O,
                                                      8 to thr mmirrlon8       allarod
                                                      n ll'&8? t0 USit0 at             t&8 8lUlLi~
bt8lld8d            tho ~8&8l~tUl’O,
                  The   m80         Of la118 lt ti. tr -07,      26 8. W. (2d) 286,
(Tonrkwa           Qmrt           or Olvll Appwlr) wpllodloa     for writ of lrxor
r8fU8.4,     O~&‘UO8                tho Word8 “oaah ?OOOi)tO,* in th0 dOTO 8Om80-
lion a8     iollwrc



       loUtO?      OthU th-    tb      OUb W OO?)U ,@i th8 UbtO        rhi8h
       -8    011 hWd rh8a th8 t8OwtOr diOd, bOONl80 tho rOti@ 'iA8Od
       point   to and imp4   that     Mania&      Aad, too,    uwthor 8OOtiOn
       or tho 8titUt0,    b8ari.4        OE th8 UBO   Wbj8hMtt8r       Or
       oompmration      WkOa   it    .lgPdont that 8U.h Wa8 #b,U rWw
       that th8 h‘i8htUrO         latrndrd   rhoad b8 put lppOn th8 trrm
       U8Od in the prrsont4                    wtlolo. Thhr 0118 8ootlon
                                                 oonrld8rod
       Of   th8     8tatUtO          8taiId8     a8
                                      th8 OOIhUt Of th0 0th.r      ati   th8r
       MJ    b8 0fmkpu.d   und        tO&8thM a8 a -El
                                               road          Or &iq&     to the
       iUrgU~8    U88d th8              lntondod b tha Logl8laturo,
       suoh 8eotloM                   89 and %9@     lx88utor8 and
       tratorr   an   8lhu8d    oom1.$88ion On 'all 8uM thof mar l8tually
       morlvr    in 8a8h' but rhloh rhall not b81abo 'w           la8h whloh
       Wa8 On hWd at th0 tim8 Or th8 aOath Of th0 tO#taO?              O?
       intortato.     . . .   Thor0  18  no diifrronoo  ia  thr meuh      0r  th0
       tunu *aotualu       rroolvr   in oarh,’ a8 orod la lrtlelo        89, and
        'a&&,    Oa8h l'8OOlpt8,' a8 U88d in 8rti81.       3926, . . .”
    b             .                                                                             636
1       .      t
            .I 8

            t
            konorabl8        Cullrn   Be Van08, pagr 3


                         In tha light Of the abovo 0pin10n, rhloh 18 the oon-
            rtruotion    approt8d bf th8 SUpr-8      COUXt     Of ‘i’8Xa8,    it  18 tho
            opinion or the drpartmant in anemr to your que8tloa,                    that
            8inC8    8aOh Or th8 mUILt8    in qU88tiOll    lr. liquidated         8Um8 Or
            money due to the 88tat8     Of  the   d8OOddmt and parable la Oa8h
            upon   th8  drnmnd by and to the lOg8ur        q~llflod r8pr888ntatlto
            Of droodmt~r      88tat@, 8uoh 8mOUIit8 OOn8titUtO          l p a r t Or the
            oarh or oorpur of the 88tat8 whloh Wa8 011 hand or immblatoly
            payable upon the aoath of the intertato,            and ara thusroro          not
            taxable 9nd8r th, prori8ionr        Of Subdltlblon       1, htiOl8        3926,
            V. A. C. S. 1925, ior th8 P-Et           Or f808 to th8 COMtr              Jude0
            or faokroa    County, and honoo would not b8 palab                to taok8on
            County Und8r the prOVi8iOn8       Of  thr “~rinura       f80”   8tatUte8.


                                                             Yours      very   truly
                                                  ATTORNEY           QmRAL      OF     TEXAS




                                                                        0. K. RiObard
                                                                               A8818tMt
            cm:       AMif